NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                           FILED
                             FOR THE NINTH CIRCUIT                             FEB 16 2010

                                                                          MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS

ELIZABETH OSEWENMENYENWE                         No. 05-74983
LAWAL,
                                                 Agency No. A096-137-605
              Petitioner,

  v.                                             MEMORANDUM *

ERIC H. HOLDER Jr., Attorney General,

              Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                            Submitted February 11, 2010**
                              San Francisco, California

Before: THOMPSON and McKEOWN, Circuit Judges, and ZILLY, *** Senior
District Judge.




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
            The panel unanimously finds this case suitable for decision without
oral argument. See Fed. R. App. P. 34(a)(2).
        ***
            The Honorable Thomas S. Zilly, Senior United States District Judge
for the Western District of Washington, sitting by designation.
      Elizabeth Osewenmenyenwe Lawal, a native of Nigeria and a Christian,

petitions for review of a final order of the Board of Immigration Appeals, adopting

and affirming the decision of an immigration judge (“IJ”) to deny her applications

for asylum, withholding of removal, and relief under the Convention Against

Torture (“CAT”). We have jurisdiction under 8 U.S.C. § 1252, and deny the

petition for review.

      Our review is limited to the administrative record, and we must deem the

administrative findings of fact conclusive unless any reasonable adjudicator would

be compelled to conclude to the contrary. 8 U.S.C. § 1252(b)(4)(A)&(B). In this

case, although the IJ found Lawal’s demeanor to be “extremely sincere,” the IJ was

unable to credit her testimony for the following reasons: (i) Lawal’s repeated

changes in testimony, particularly when challenged with specific inconsistencies

and generally to conform to an earlier declaration prepared by another person;

(ii) Lawal’s implausible lack of memory concerning the details of her alleged arrest

by Nigerian officials enforcing Shari’a (Islamic) law; and (iii) Lawal’s inability to

articulate a clear, consistent sequence of events. The IJ’s adverse credibility

finding is based on specific, cogent reasons, supported by substantial evidence, and

is entitled to deference. Alvarez-Santos v. INS, 332 F.3d 1245, 1254 (9th Cir.

2003).


                                          2                                       05-74983
      The IJ also concluded that Lawal could relocate to an area of Nigeria in

which Christians are in the majority and that she could avoid further harm from her

husband by not advising him of her whereabouts. Lawal has not established that

the evidence compels a contrary finding. Farah v. Ashcroft, 348 F.3d 1153, 1156

(9th Cir. 2003). In the absence of credible evidence of past persecution, a well-

founded fear of persecution on account of a statutorily enumerated reason, here,

either religion or membership in a particular social group, or the possibility of

future torture, Lawal failed to demonstrate eligibility for asylum. Id. Lawal

waived the withholding of removal and CAT claims because she did not argue

them in her brief. “Issues raised in a brief that are not supported by argument are

deemed abandoned. Furthermore, an issue referred to in the appellant’s statement

of the case but not discussed in the body of the opening brief is deemed waived.”

Martinez-Serrano v. INS, 94 F.3d 1256, 1259 (9th Cir. 1996) (citations omitted).

      PETITION FOR REVIEW DENIED.




                                          3                                     05-74983